Citation Nr: 0206765	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  92-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had four periods of active duty.  He served in 
the United States Army from November 1967 to November 1969, 
and from July 1970 to July 1973.  He served in the United 
States Navy from February 1976 to January 1978, and from 
April 1978 to June 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Louisville, Kentucky, Department 
of Veterans Affairs (VA) Regional Office (RO).  The Board 
denied the veteran's claim of entitlement to service 
connection for psychiatric disability, including PTSD, by 
decision dated in January 1998.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court vacated the January 1998 Board decision and 
remanded the matter to the Board for further action.  The 
Board remanded the case to the RO in January 1999 for further 
development.  It was returned to the Board in August 2001.  

In statements received subsequent to the Board's January 1999 
remand, the veteran appears to be raising argument with 
respect to reopening claims of entitlement to service 
connection for disability manifested by chest pain, residuals 
of a head injury and alcoholism.  Such matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy and 
there is no credible evidence corroborating a stressor upon 
which a diagnosis of PTSD is based.

3.  The veteran does not have PTSD.

4.  No other currently present, acquired psychiatric disorder 
was present during service; a psychosis was not manifested 
within one year of the veteran's discharge from service; and 
no currently present, acquired psychiatric disorder is 
otherwise etiologically related to service.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by active duty, and the incurrence or 
aggravation of a psychosis during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Personality disorders are not diseases or injuries for 
compensation purposes.  38 C.F.R. §§ 3.303(c).

During the pendency of this appeal, 38 C.F.R. § 3.304(f) 
pertaining to PTSD was amended, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (1999).  The amended regulation 
provides that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).  

Under the former criteria, 38 C.F.R. § 3.304(f) (1998) 
provided that entitlement to service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition with credible supporting evidence that the 
claimed in-service stressor actually occurred and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
amendment reflects revisions to the criteria for diagnosing 
PTSD as made by the American Psychiatric Association in the 
DSM.  VA regulations in effect at the time of the veteran's 
initial claim referred to DSM-III/III-R.  The current revised 
VA regulations address the updated diagnostic criteria for 
PTSD in DSM-IV, which are more liberal than the DSM-III/III-R 
criteria.

The criteria set forth in DSM IV for the diagnosis of PTSD 
are as follows:

Criterion A.  The person has been exposed to a traumatic 
event in which both of the following were present: 

1.	The person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of self or others.
2.	The person's response involved intense fear, 
helplessness, or horror. 

Criterion B:  Traumatic event is persistently re-experienced 
in one (or more) of the following ways: 

1.	Recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions. 
2.	Recurrent distressing dreams of the event.
3.	Acting or feeling as if the traumatic event 
were recurring (includes a sense of reliving 
the experience, illusions, hallucinations, and 
dissociative flashback episodes, including 
those that occur on awakening or when 
intoxicated).
4.	Intense psychological distress at exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 
physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event. 

Criterion C:  Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following: 

1.	Efforts to avoid thoughts, feelings, or 
conversations associated with the trauma.
2.	Efforts to avoid activities, places, or people 
that arouse recollections of the trauma.
3.	Inability to recall an important aspect of the 
trauma.
4.	Markedly diminished interest or participation 
in significant activities.
5.	Feeling of detachment or estrangement from 
others.
6.	Restricted range of affect (e.g., unable to 
have loving feelings). 
7.	Sense of a foreshortened future (e.g., does 
not expect to have a 
career, marriage, children, or a normal life 
span).

Criterion D:  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or more) of 
the following:

1.	Difficulty falling or staying asleep.
2.	Irritability or outbursts of anger.
3.	Difficulty concentrating.
4.	Hypervigilance.
5.	Exaggerated startle response.

Criterion E:  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than one month.

Criterion F:  The disturbance causes clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and would 
not apply to veterans who served in a general "combat area" 
or "combat zone" but did not themselves engage in combat 
with the enemy.  VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6256, 6258 (2000).  VAOPGCPREC 12-
99 continues to state that no single item of evidence will be 
determinative of the combat issue, but that VA will have to 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence and to apply the benefit-
of-the-doubt standard if the evidence is in equipoise.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996);  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Corroborating evidence is not limited to service department 
records.  Cohen v. Brown, 10 Vet. App. 128, 142-3 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of the veteran's 
appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board emphasizes that by letter dated in May 2001, the RO 
notified the veteran of the provisions of the VCAA and its 
potential impact on his claim, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of his appeal.  Thereafter, the veteran's attorney 
submitted additional evidence.  RO consideration of 
additionally received evidence is reflected in the 
supplemental statement of the case issued in July 2001.  The 
veteran and his attorney thereafter offered further evidence 
and argument.  Under the regulatory criteria in effect prior 
to February 22, 2002, pertinent evidence submitted after 
certification of the appeal would generally be referred to 
the originating agency for preparation of a Supplemental 
Statement of the Case unless the veteran waived his or her 
right to consideration of such evidence by the originating 
agency.  See 38 C.F.R. § 20.1304 (2001).  However, § 20.1304 
has been amended to eliminate the requirement of a 
Supplemental Statement of the Case addressing evidence 
received after the certification of the appeal.  See 67 Fed. 
Reg. 3099, 3105-3106 (January 23, 2002).  In any event the 
veteran has waived RO consideration of this evidence.  The 
most recently received evidence is recited herein above and 
has been considered with respect to the merits of the 
veteran's claim.

Additionally, the veteran has been notified as to the laws 
and regulations governing entitlement to service connection 
for psychiatric disorders, to include PTSD, and has, by 
information letters, rating actions, the statement of the 
case and supplemental statements of the case, been advised of 
the evidence considered in connection with his appeal, and 
the evidence potentially probative of the claim.  The RO has 
obtained extensive service, VA and private records identified 
by the veteran as probative of his claim.  The National 
Personnel Records Center (NPRC) has indicated that all 
available service medical records pertinent to the veteran 
have been forwarded to VA.  The RO has specifically notified 
the veteran as to the unavailability of in-service clinical 
records pertinent to psychiatric treatment and/or diagnosis, 
such as those cited by his attorney from December 1971, and 
has afforded him an opportunity to provide such.  The RO has 
also undertaken verification of the veteran's alleged 
stressors and has received responses from official sources 
pertinent to the veteran's allegations.  Further, because the 
veteran lacks credibility, there is no reasonable possibility 
that further development of the record relevant to his 
claimed stressors could substantiate the claim.  The Board 
also notes that the development requested in its January 1999 
remand has been completed, to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board further emphasizes that the claims files contain 
sufficient medical evidence, to include multiple opinions 
relevant to the existence and etiology of a psychiatric 
disability, to include PTSD.  The veteran's attorney has 
argued and continues to argue that additional VA medical 
examination is indicated absent the Board's granting the 
veteran's claim.  The Board is charged with the 
responsibility of accounting for the evidence it finds to be 
persuasive or unpersuasive.  In the decision herein below, 
the Board sets out its reasons and bases for finding the 
evidentiary record sufficient for a decision at this time 
without the need for further development, and further 
includes discussion as to why certain evidence is deemed more 
probative than other evidence.  

For the reasons set out above, the Board finds that no 
further action is required to comply with the notice and duty 
to assist provisions of the VCAA and the implementing 
regulations.  A remand for RO consideration of the veteran's 
claim under the implementing regulations would only further 
delay resolution of the veteran's claim with no benefit 
flowing to the veteran.  Accordingly, the Board will address 
the merits of the veteran's claim.

Analysis

The veteran's private attorney argues that the Board is bound 
by prior determinations as to the veteran's combat status and 
the existence of an unequivocal diagnosis of PTSD.  She cites 
the November 2000, supplemental statement of the case, in 
which the RO cited from a VA examination report that included 
note that "[t]he veteran reports, and his claims file 
confirms, that he served in combat in Vietnam and was subject 
to incoming hostile and friendly fire."  The RO was, in that 
instance, merely documenting a notation made in the context 
of a VA examination report and doing so for the purpose of 
advising the veteran as to the evidence considered.  The RO 
was not engaging in final decision making or purporting to 
establish the veteran as a combat veteran warranting 
application of regulatory presumptions.  In any case, any 
determinations made by the RO relevant to the PTSD matter are 
not final and binding, but, rather, remain the subject of the 
instant appeal before the Board.  The Board thus has the 
authority and the responsibility of a de novo review of the 
merits of the veteran's claim under applicable laws and 
regulations, to include the determination as to whether he 
engaged in combat.  In making such determination the Board is 
not bound by any prior finding or factual reporting put forth 
by the RO in a nonfinal decision.  See 38 C.F.R. § 20.101 
(2001).

In her March 2002 statement, the private attorney asserts 
that the Board, in its January 1998 decision, established as 
a binding determination that the veteran had a clear and 
unequivocal diagnosis of PTSD for VA purposes.  She cites the 
January 13, 1998, Board decision at page 27 as stating, "the 
veteran has on many occasions been reported to have PTSD, and 
these diagnoses have been clear and unequivocal, meeting the 
first PTSD-service connection element under 
38 C.F.R. § 3.304(f)."  She argues that the Board and RO are 
now bound by such finding pursuant to the law-of-the-case 
doctrine and cites Johnson v. Brown, 7 Vet. App. 25, 26 
(1994).  She also emphasizes that additional records now 
confirm the veteran to have a diagnosis of PTSD.  She asserts 
that even if the veteran does not currently have a diagnosis 
of PTSD, the past finding of such diagnosis could not be 
nullified.  In response the Board notes that the January 1998 
Board decision was vacated by the Court, and thus has no 
binding effect in this claim.  

The veteran's attorney also cites the Joint Motion for Remand 
as establishing the fact of the veteran's combat status 
and/or establishing a diagnosis of PTSD.  She asserts that 
the Secretary agreed to the veteran's combat status insofar 
as the Joint Motion included citation to Gaines, supra, in 
which case it was noted, "the veteran's status as a combat 
veteran is undisputed and entirely in his favor,"  (emphasis 
in the Joint Motion), and asserted the veteran's case was 
similar to the Gaines case.  

The Board acknowledges that where a case is addressed by an 
appellate court, remanded, then returned to the appellate 
court, the "law-of-the-case" doctrine operates to preclude 
reconsideration of identical issues.  Johnson (Anne) v. 
Brown, 7 Vet. App. 25, 26-27 (1994) (per curiam order); see 
also Browder v. Brown, 5 Vet. App. 268, 270 (1993) (once a 
matter has been decided by an appellate court, the lower 
tribunal "is without power to do anything which is contrary 
to either the letter or spirit of the mandate construed in 
light of the opinion of the court deciding the case." 
(quoting City of Cleveland v. Federal Power Commission, 561 
F.2d 344, 346 (D.C. Cir. 1977)).  However, the law-of-the-
case doctrine applies only to issues actually determined by 
the appellate court.  Exxon Corp. v. U.S., 931 F.2d 874, 877 
(Fed. Cir. 1991).  

The Joint Motion for Remand cited by the veteran's attorney 
in essence sets out arguments that the Board was required to 
consider certain statements and other evidence of record 
under the benefit of the doubt rule to determine if the 
veteran had engaged in combat, and that the Board was also 
required to consider and provide adequate reasons and bases 
concerning medical evidence diagnosing PTSD.  The Court Order 
granting such motion did not determine whether the veteran 
engaged in combat with the enemy, nor did it determine 
whether the veteran has a diagnosis of PTSD.  Rather, the 
Court's Order granted the Joint Motion for Remand requesting 
a return of the case to the Board for development action and 
reconsideration of the merits of the veteran's claim, 
specifically for reconsideration of the questions as to 
combat status and the existence and sufficiency of a 
diagnosis of PTSD.  Thus, the law-of-the-case doctrine is not 
for application and the Board will herein determine the 
credibility, weight and probative value of the evidence of 
record.

Relevant to the merits of the case, the veteran had four 
periods of active duty.  He served in the United States Army 
from November 1967 to November 1969, during which time he was 
stationed in the United States and in Germany.  His military 
occupational specialty (MOS) was armor intelligence.  The 
veteran also served in the Army from July 1970 to July 1973, 
to include six months, 27 days' service in the Republic of 
Vietnam from October 1971 to April 1972.  His MOS was armor 
reconnaissance specialist.  Documentation reflects receipt of 
the Expert Rifleman's Badge, the Vietnam Campaign Medal with 
60 Device, the Vietnam Service Medal and one Overseas bar.  
Service personnel records reflect that from October 7, 1971, 
to January 15, 1972, the veteran was assigned to Company D, 
First Battalion, 22nd Infantry and that from January 16, 
1972, he was assigned to F Troop, 2nd Squadron, 11th Armed 
Cavalry Regiment.  He was involved in an unnamed campaign in 
December 1971.

The veteran was in the Army National Guard from January 1974 
to June 1975.  The veteran then served on active duty in the 
United States Navy from February 1976 to January 1978, to 
include over one year of service overseas during that 
peacetime period; his MOS was the equivalent of a civilian 
bookbinder.  Documentation from that service period indicates 
receipt of two Navy "E" Ribbons and a Meritorious Unit 
Commendation.  He also served in the Navy as a lithographer 
from April 1978 to June 1980; he was stationed in the United 
States.  

Service medical records are associated with the claims file 
for each of the veteran's Army and Navy service periods.  

In December 1971 the veteran was evaluated and treated for a 
right ankle fracture at the Tuy Hoa Dispensary; he first 
appeared December 10, 1971.  In a December 27, 1971, entry, 
it was noted that psychiatric evaluation had been conducted 
and showed the veteran to have a situational reaction; the 
word "anxiety" was crossed out in front of "situational 
reaction."  Entries show the veteran was qualified for 
return to duty with limitations based on a physical profile 
for his right ankle fracture.  He was prohibited from 
crawling, stooping, running, jumping, and prolonged standing 
or marching, and noted to require the use of crutches.  The 
profile indicates the veteran was to be medically assessed 
February 1, 1972.  A Health Record-Abstract of Service shows 
the veteran was stationed with F Troop from January 16, 1972, 
to March 17, 1972.  Notes dated January 17 and 
January 28, 1972, indicate the veteran's right ankle was 
still casted.  A March 24, 1972, consultation sheet requests 
the veteran be evaluated for his profile for bush duty.  A 
note dated March 25, 1972, notes the cast fell off in 
February and he had had little pain until a re-injury.  

The report of medical examination dated in June 1973 notes 
the veteran's psychiatric status as normal.  On the 
accompanying report of medical history, the veteran denied 
treatment for a mental condition and denied having or having 
had trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  In a statement of medical 
condition signed in July 1973, the veteran reported there had 
been no change in his medical condition.  His head, face and 
scalp were also evaluated as normal at that time, with note 
only of an ankle fracture, without complications.  

On the reports of medical history completed in January 1976 
and April 1978, the veteran denied having been treated for a 
mental condition.  He also denied having or having had 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort in connection with medical history 
reports completed in January 1976 and in January and April 
1978.  On the 1978 reports the veteran's head, face and scalp 
were also evaluated as normal.

Service records note the veteran's alcohol abuse history and 
receipt of in-service treatment therefor.  In connection with 
hospitalization from January to February 1979, the veteran 
was diagnosed with alcoholism and an antisocial personality.  
Service personnel records indicate the veteran was charged 
with military offenses in November 1979 for drinking while on 
duty and being disrespectful to his superior officer, and in 
December 1979 for being intoxicated while on duty.

Reports of medical examination dated in April 1978 and May 
1980 are negative for note of any diagnosed psychiatric 
disorder.  The veteran's head, face and scalp were evaluated 
as normal.

The veteran has alleged that his second period of duty, 
during which time he was stationed in Vietnam, was combat 
duty.  Examples of specifically reported combat-type 
stressors are as follows.  In connection with his May 1989 
hearing, the veteran reported he had had a nervous breakdown 
in service when his friend had been hit with a grenade thrown 
from an overhead chopper on ambush patrol.  He was unable to 
remember the friend's name but indicated he was from Jackson, 
Mississippi.  He indicated being on patrol every night and 
stated he had not received the Combat Infantryman's Badge due 
to the short term of his service in the unit.  In 
September 1994, the veteran indicated he had taken his 
Vietnam hospital records out of his service medical records, 
and had given such, along with his Purple Heart orders to a 
Navy psychiatrist.  In various statements made throughout the 
appeal he has also reported having arrived in Vietnam in 
October 1971 and standing guard at an Air Force base at Tuy 
Hoa.  He reported assignment to the 1/22 Infantry Division, 
receiving many incoming mortar rounds and being on red alert 
24 hours a day.  He reported spending the last week in 
Vietnam on bunker guard when he killed six or seven 
Vietnamese children.  He also reported that on 
December 23, 1971, he was on an ambush patrol walking next to 
a friend who stepped on a land mine and was killed.  He has 
alternately reported that that individual was killed when a 
grenade was dropped from the sky.  He indicated he himself 
received a shrapnel wound at that time, resulting in organic 
brain syndrome.  He also reported that he had a nervous 
breakdown and was hospitalized from December 23, 1971, to 
January 28, 1972.  He reported receipt of a Purple Heart and 
a Combat Infantryman Badge.  The veteran further reported 
that in February 1972 he was on ambush patrol and his unit 
went into a village where there were Viet Cong.  He reported 
deaths of members in his unit as well as enemy deaths.  He 
has made no allegations of combat status for his remaining 
periods of service.  

In a February 1996 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (then the U.S. Army & 
Joint Services Environmental Support Group (ESG)) reported 
that it had been unable to document attacks at Tuy Hoa or at 
Phu Loi, the base camp locations for the veteran's units 
during his Vietnam tour, nor was there sufficient detail, 
such as full names of casualties and locations of the 
incidents to provide research concerning specific combat 
incidents and casualties, including the veteran's friend.  In 
April 1999, the RO received unit histories for the 11th 
armored cavalry regiment showing that regiment to have been 
involved in reconnaissance operations to include ambushes in 
January and February 1971, with record of enemy killed in 
action in February 1971.  No official source has confirmed 
the veteran's receipt of any awards or decorations indicative 
of combat.

The Board has determined that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy.  Here the Board emphasizes that the 
"clear and convincing evidence" standard of review comes 
into play only once such combat service has been established.  
VA's General Counsel has specifically considered the 
provisions of 38 U.S.C.A. § 1154(b) and has determined that 
the benefit of the doubt is the appropriate standard to be 
used in determining combat status.  See VAOPGCPREC 12-99.  

The Board finds the veteran's credibility to be the 
determinative question in this case.  The judiciary has 
considered the question of what is credible and how 
credibility can be refuted.  See, e.g., Indiana Metal Prods. 
v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971), citing Lester v. 
State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963) (credible 
testimony is that which is plausible or capable of being 
believed); State v. Asbury, 187 W. Va. 87, 415 S.E.2d 891, 
895 (W. Va. 1992) (the credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character); Burns v. 
HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago").  In 
determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

A longitudinal review of the claims files reveals multiple 
factors that lead the Board to conclude the veteran is not 
credible.  The Board begins by noting that the veteran has 
altered his account of the nature and cause of the disability 
for which he claims entitlement to service and the incidents 
giving rise to such disability since he initially sought 
benefits in the 1980s.  Notably, in connection with his 
initial VA claim in the early 1980s, and in connection with 
medical treatment received contemporary to that time period, 
the veteran primarily attributed mental problems to his 
"restriction" while in the Navy, or to exposure to chemical 
fumes, etc.  He claimed problems such as organic brain damage 
and did not report incidents such as being wounded by 
shrapnel or seeing a friend killed.  For many years the 
historical record shows that when referring to Vietnam and 
any problems associated therewith, the veteran complained of 
the stench in Vietnam, the way veterans were treated after 
the war or other explanations for his symptoms, without 
identifying any in-service trauma such as killing people in 
Vietnam or seeing a friend killed.  Only later in the course 
of his appeal did the veteran abandon his contentions 
relevant to toxic exposure or poor treatment in the Navy and 
allege stressful experiences in Vietnam.  

As to the veteran's claims of having incurred shrapnel wounds 
to the head, service medical records for all service periods 
consistently note no evidence of injury or abnormality of the 
head and surrounding region.  Further, in both February 1996 
and April 1999, specific searches performed by the USASCRUR 
failed to document that the veteran was wounded in combat, 
and the entire post-service medical records are negative for 
objective indication of such shrapnel injury.  The veteran 
also claims he was wounded coincident with the death of his 
friend.  At one point he cites injury to the back and ankle.  
Service records do document a right ankle fracture but fail 
to provide details as to how such was incurred and do not 
include any mention of a friend having been killed or the 
veteran's ankle injury having been incurred in combat.  The 
record also contains evidence that the veteran was seen and 
diagnosed with a stress reaction in December 1971 but does 
not include further comment as to the event, if any, leading 
up to the stress reaction assessment.  Records only establish 
that the veteran was in Vietnam at that time, stationed with 
Company D, First Battalion, 22nd Infantry.

Not only has the veteran altered his account of how his 
friend was killed, but he has reported being unable to 
remember the name of that friend.  Without such information, 
meaningful research concerning that claimed stressor cannot 
be conducted.  Official sources have been unable to establish 
the death of a friend.  In this regard, the Board notes that 
in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court 
stated that:

[t]he factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible or 
onerous task on appellant.  The duty to 
assist is not always a one-way street.  
If a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining putative evidence.

With respect to the veteran's claimed receipt of the Combat 
Infantryman's Badge and the Purple Heart, service personnel 
records show he did not receive any decorations, medals, 
badges, commendations, citations or campaign ribbons 
indicative of his individual participation in combat for the 
period of Vietnam service during which he claims he was in 
combat and exposed to combat stressors.  Although the veteran 
did receive a meritorious unit commendation during his final 
period of service, such was during a peacetime service period 
and, in any case, not the period of service during which he 
claims his combat stressors occurred.  The veteran himself 
later revised his story to explain that he did not receive 
the Combat Infantryman's Badge, but only by reason of the 
short duration of time he was assigned to the unit in 
Vietnam.  He has indicated he removed portions of his service 
medical records and gave his Purple Heart away.  The Board 
finds such assertions to lack credibility and to be entirely 
unsupported by the record.

The Board also cites the veteran's submission of letters he 
claimed to have written to his mother while in Vietnam in 
1971 and 1972 as indicative of his lack of credibility.  In a 
November 1993 report, the director of the VA Forensic 
Laboratory, reported the results of forensic examinations of 
letters the veteran submitted to VA in September 1992.

One letter is written in lead pencil on Army Special Services 
Vietnam stationery.  It is marked "October 5 - 1971 First 
week in Vietnam" in ink.  In the letter the veteran reported 
going to the field the 12th of the month for 30 days.  In a 
letter annotated "3 weeks in Vietnam" the veteran stated 
that the previous night had been his first ambush patrol and 
it had rained all night and he was half scared and wet and 
disgusted but would have to get used to it for the next year.  
In a letter annotated "4th week in Vietnam" the veteran 
stated that he was going on reconnaissance patrols day and 
night and hardly ever got any sleep.  He said there were 
mines everywhere and he got scared not knowing when he would 
step on a mine.  He said there were a lot of Viet Cong in the 
area and none of the Vietnamese could be trusted.  He said he 
had a friend from Tennessee and felt a little better knowing 
he was not alone.  He said they walked day and night and had 
to find the Viet Cong hiding places and kill them if the Viet 
Cong didn't find them first and kill all of them.

In a letter dated December 1971 the veteran said he was in 
the hospital in Danang, Vietnam, and had gotten scrap metal 
in the side of his brain.  He said he had been on ambush 
patrol and his best friend stepped on a field mine and was 
killed.  The veteran said his friend was going home the next 
day.  The veteran also said he had a nervous breakdown and 
was flown to Danang by chopper.  He said the doctor told him 
he could have some brain damage and it would get worse. 

In a letter dated January 1972, the veteran said he had been 
in the hospital for four weeks and was going to get out of 
the hospital that day.  He said his psychiatrist was giving 
him medicine for his head and nerves.  He said he would have 
to go back to the field and go on more reconnaissance 
patrols. 

In a letter dated February 1972 the veteran said he was with 
the 11th Armored Cavalry, F Troop, and was still a 
reconnaissance scout.  He wrote that his unit had been hit 
hard the previous night while on ambush patrol.  He said his 
unit killed a lot of Viet Cong and that men in his unit were 
killed.  He said they set fire to the village. 

In a letter dated March 1972 the veteran said he was in the 
1st Cavalry and had gotten a court martial because he had 
been charged with trying to grenade his commanding officer; 
he indicated the charges had been dropped.

The director of the VA Forensic Laboratory reported that all 
except the one letter written in lead pencil were submitted 
to the United States Secret Service, Forensic Service 
Division, Questioned Document Branch, for ink examination.  
The analysis revealed that the ink used to produce the 
entries on the letter annotated "3 weeks in Vietnam" 
matched an ink formulation which was first commercially 
available in October 1960 and the ink used to produce the 
entries on the letter annotated "4th week in Vietnam" 
matched a formulation first commercially available in 
November 1964.  The Forensic Laboratory director reported 
that one black ball-point ink was used to produce the entries 
found on the letter bearing the date December 1971, the 
letters dated January 1972 and February 1972 and the 
accompanying envelopes as well as the letter bearing the date 
March 1972.  He stated that this black ink was produced only 
during 1987 and 1992 and concluded that it had been 
determined that the letters and envelopes containing this 
black ink were not consistent with having been produced in 
late 1971 or early 1972.

In statements received in January 1995, the veteran indicated 
that the information contained in the above-cited letters was 
true despite not having actually been written in 1971 or 
1972.  The letters that are shown to be legitimate relate 
only that in October and November 1971 the veteran was scared 
and tired and went on reconnaissance patrols.  He recounted 
no specific incidents such as seeing any individuals killed 
or killing any of the enemy in the letters that have been 
deemed legitimate.  In sharp contrast, the letters written in 
the 1990s and falsely submitted as letters written 
contemporary to service, focus on specific incidents such as 
the death of his friend and the February 17, 1972, ambush 
event asserted to have resulted in PTSD.  Based on such the 
Board finds the assertions made in the letters not written 
contemporary to service to lack credibility.

Records do show that F Troop, 2nd Squadron, 11th Armed 
Cavalry Regiment went on ambushes in January and February 
1972 and that such resulted in enemy deaths, to include one 
enemy kill on February 17, 1972.  Although the veteran was 
stationed with this unit at that time period, to include on 
the date of the February 17, 1972, ambush event cited by 
medical professionals as a stressful event giving rise to 
PTSD, whether the veteran participated in any actual ambush 
event is questionable based on the chronology of medical 
notations contained in the service medical records.  Medical 
entries show that the veteran's right ankle was in a cast in 
January and for a portion of February 1972, and that he was 
on a physical profile and limited duty in January and until 
at least February 1, 1972.  Records show that the cast came 
off sometime in February 1972.  The medical entries cited do 
not conclusively show that the veteran was not present at the 
February 17, 1972, ambush; however, when his assertion as to 
such participation, made only in connection with his benefits 
claim decades letter, is considered in conjunction with his 
overall lack of credibility, the Board finds the 
preponderance of the evidence is against his participation in 
this or other combat event.

The Board also notes as significant medical suggestions that 
the veteran lacks credibility with respect to his medical 
presentation.  For instance, a June 1984 VA medical record 
indicates that the veteran had contrived events leading to 
his hospitalization, March 1985 medical evidence cites to 
conscious malingering on the veteran's part, and possible 
malingering was noted in connection with examination in 
September 1986.

Also contributing to the lack of reliability surrounding the 
veteran's own account of in-service events, and symptom 
manifestations to date, is the extensive medical evidence 
speaking to his level of intellectual functioning, stated to 
be below average and even characterized (in a September 1982 
report and a May 1983 report of clinical psychology) as 
having mild mental retardation and/or organic brain syndrome.  
As early as April 1982 a VA examiner determined the veteran 
to be a poor historian.  Additionally, records reflect an 
ongoing and severe problem with alcohol.  A review of the 
record shows that the veteran has had numerous periods of in-
patient treatment for alcohol problems, and that he has in 
fact been intoxicated at the time of multiple treatment 
and/or examination dates.  The Board finds that the history 
given by the veteran during periods of intoxication and the 
overall medical findings accompanying such periods are 
compromised and lack probative value.  

In sum, the Board does not dispute that the veteran's 
reconnaissance MOS and the fact that he served for a period 
in Vietnam raise the possibility of his having engaged in 
combat with the enemy.  Certainly it can be conceded that the 
veteran served in a theater of combat operations or in a 
combat zone.  However, the record contains no probative 
evidence of the veteran's participation in combat.  Official 
military sources fail to confirm receipt of any awards, 
decorations or medals indicative of combat in Vietnam.  
Neither service medical nor personnel records show that the 
veteran was wounded in combat and official sources were 
unable to verify that the veteran ever received any combat 
wounds.  In addition the veteran's participation in an 
unnamed campaign in December 1971 is not sufficient, in and 
of itself, to establish that he engaged in combat with the 
enemy.  See VAOPGCPREC 12-99.   

Furthermore, the varying accounts of service events, the 
veteran's inconsistency with respect to identifying the 
stressful events purportedly precipitating his mental health 
problems, and his admission of making false statements and 
submitting false documents render him incredible.  Also, 
whether attributable to alcohol use/intoxication, mental 
capacity, intelligence and/or simple veracity, the veteran 
has proven to be an unreliable historian with respect to what 
period(s) of service and/or what events are alleged to have 
caused claimed psychiatric and/or PTSD symptoms.  
Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran did not engage in 
combat with the enemy and that there is no credible evidence 
of a stressor supporting a diagnosis of PTSD.

The Board will next address the diagnostic component of this 
case.  A review of the record shows that PTSD has been 
offered as a diagnosis, or noted as a historical diagnosis, 
at different points throughout the appeal period.  However, 
to warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and follow the DSM-IV.  Moreover, the diagnosis 
of PTSD must be based on demonstrated combat status or on 
verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV and no probative 
weight may be assigned to any diagnoses of PTSD based on the 
veteran's noncredible account of combat participation or 
specifically claimed yet unverified stressors.

In evaluating the probative value of medical evidence, the 
Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Court has made clear that, "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for post-
traumatic stress disorder."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

The extensive records of VA and private hospitalization and 
outpatient treatment, to include records from Humana 
Hospital, Adanta, Dr. Stein, Lake Cumberland, Dr. Winston and 
Dr. Patel, most consistently show diagnoses of alcohol 
dependence and some type of personality disorder, with 
occasional note of organic brain syndrome and/or mental 
retardation.  Where PTSD is shown as a diagnosis in those 
records, such is offered without specific discussion of the 
DSM-IV criteria and without clear attribution of any PTSD 
diagnosis to a verified stressor.  Often such is provided 
based on consideration of the veteran's history of combat 
service, or based on consideration of his specific account of 
having witnessed a friends death or having killed the enemy.  

For instance, records from the Social Security Administration 
(SSA) show that the SSA determined the veteran to be 
disabled, to include from PTSD.  Notably, SSA psychologic and 
psychiatric testing in September and October 1986 showed 
indications of possible malingering and the conclusion that 
the PTSD picture was not clear from that evaluation, 
specifically that examination did not reveal a great deal of 
anxiety.  Neither that September 1986 psychologist nor the 
October 1986 psychiatrist diagnosed PTSD.  The April 1987 SSA 
decision reflects an award of disability benefits based not 
on PTSD, but on severe alcoholism with intermittent problems 
with alcoholic hallucinosis; mixed personality disorder, 
mostly involving paranoia and anti-social features; mild 
mental retardation; and an atypical anxiety disorder.  Later 
SSA decisions to award benefits and to include a diagnosis of 
PTSD appear to be based on a review of the VA and private 
records that noted PTSD without specifying how the DSM-IV 
criteria were met and without attribution of any PTSD 
diagnosis to a verified stressor.

38 C.F.R. § 4.125(a) provides that if the diagnosis of a 
mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(b) provides 
that if the diagnosis of a mental disorder is changed, the 
rating agency shall determine whether the new diagnosis 
represents progression of the prior diagnosis, correction of 
an error in the prior diagnosis, or development of a new and 
separate condition.  If it is not clear from the available 
records what the change of diagnosis represents, the rating 
agency shall return the report to the examiner for a 
determination.  Also required is a current diagnosis.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Thus, to reconcile the diagnostic picture, VA obtained 
multiple opinions.

In June 1989, a VA psychologist reviewed the veteran's claims 
file and noted the veteran's account of having had a friend 
killed in service and having been involved "in a lot of 
combat."  The June 1989 psychologist noted that 
psychological testing revealed symptoms of severe 
psychological distress and that, independent of other 
information, a diagnosis of PTSD was supported by 
psychological testing.  However, the psychologist indicated 
the effects of a long history of substance abuse had to be 
taken into account and concluded that the fact that the 
veteran was unable to describe specific traumatic events from 
his military experience reduced the likelihood of PTSD as a 
true diagnosis.

In July 1989, the veteran also underwent a VA fee-basis 
psychiatric examination.  He reported as traumatic an 
incident when a friend was killed in Vietnam and died in his 
arms.  He also said he was a scout and was subject to a great 
deal of dangerous activity.  He reported he lived in fear 
most of the time he was in Vietnam.  The physician said the 
veteran answered questions rationally and coherently but 
quite superficially, and offered diagnoses to include PTSD, 
without identifying the specific diagnostic criteria for PTSD 
as having been met.  Also, the only specifically identified 
stressor was the death of the veteran's friend, a stressor 
that has not been verified.

In the report of a February 1991 VA psychiatric examination, 
the psychiatrist stated that the veteran tended to want to 
ascribe most of his difficulties to what the veteran called 
PTSD.  The psychiatrist could not elicit a history of 
hypervigilance and noted the veteran did not appear to truly 
experience flashbacks, was unfamiliar with various terms 
typical of Vietnam and, in describing his traumas, the 
veteran exhibited virtually no emotion.  The psychiatrist 
also stated that the veteran's description of how his friend 
was killed was not consistent with wounds described by medics 
or other veterans.  The psychiatrist's assessment after the 
VA examination in February 1991 was alcohol dependence in 
questionable remission; mental retardation; dysthymic 
disorder and factitious disorder, by past history.  Also 
diagnosed were a personality disorder, a learning disability, 
and dyslexia.  The psychiatrist opined that a diagnosis of 
PTSD was not warranted, attributed the veteran's difficulties 
to mental retardation and learning disabilities, and 
indicated that alcohol use had been a complicating factor.  
Such examination opinion set out how the veteran did not meet 
many of the DSM-IV criteria for a diagnosis of PTSD and 
questioned the credibility of the veteran's purported 
stressor, i.e., the death of his friend.

In April 1996, a board of two VA examiners, a social worker 
and a psychiatrist, examined the veteran.  The examiners 
reviewed the veteran's entire file and provided a detailed 
account of the veteran's psychiatric history.  The examiners 
noted that the veteran was first diagnosed with PTSD in 1985, 
but that symptoms had not been documented that would 
substantiate the diagnosis of PTSD at that time.  The veteran 
reported in-service stressful events, to include scouting for 
land mines and the enemy, incurring a head wound and having a 
friend killed.  He also reported killing a lot of people 
while he served in Vietnam.  The examiners noted he had very 
vague responses to basic terminology that combat veterans 
used in Vietnam, and the examiners stated that the fact that 
the veteran did not know the meaning of basic combat terms 
created great suspicion about whether the veteran in fact 
served in combat at all in Vietnam.  The veteran at one point 
stated that his worst experience in Vietnam was the stench.  
When asked specifically to describe his stressors in Vietnam, 
he stated that he worried a lot about the friend who tripped 
the land mine and was blown up.  The veteran was unable to 
articulate any other specific traumatic events that may have 
happened to him in Vietnam.  He was not able to describe any 
intrusive thinking or recurrent intrusive thoughts of any 
distressing events in particular that may have occurred 
there.  Also, he was unable to talk about any particular 
distressing dreams as a result of his service in Vietnam.  He 
was not able to describe any sense of reliving experiences 
that may have occurred in Vietnam such as illusions, 
hallucinations or dissociative flashback episodes that might 
have occurred when he was awake or even intoxicated.  The 
veteran was not able to talk about any psychological distress 
at events that symbolize any aspect of potential trauma such 
as anniversaries of events.  He did not talk about any 
persistent avoidance of stimuli associated with any traumatic 
occurrence.  There was no evidence of any numbing of general 
responsiveness regarding incidents that may have occurred in 
Vietnam.

The examiners stated that the veteran showed no real signs of 
persistent increased arousal and indicated the veteran's 
sleep problems could be explained by his psychiatric 
diagnoses apart from any PTSD-type of symptomatology.  They 
stated that the veteran did not have the irritability 
baseline and the outbursts of anger that were typically seen 
with combat veterans who have PTSD.  The veteran did not 
exhibit an exaggerated startle response or symptoms of 
hypervigilance often noted with combat veterans from the 
Vietnam era.  When the veteran talked about the auditory 
hallucinations or "voices" that he had experienced, these 
voices were not in any way specifically related to his 
service in Vietnam.  The examiners stated it was really 
critical to note that the veteran gave no real emotional 
description of his entire experience in Vietnam.  They said 
he reported having symptoms of PTSD in an almost superficial 
mater-of-fact way and this was not the pattern typically seen 
in people who do, in fact, have PTSD secondary to combat.

The VA social worker and psychiatrist concluded there was not 
evidence from the records they had reviewed or from the 
interview of the veteran and his spouse that the veteran had 
any of the symptoms of PTSD.  They stated that they believed 
very strongly that the veteran did not have PTSD.  The 
diagnoses were alcohol dependence, borderline intellectual 
functioning, and mixed personality disorder with primary 
antisocial and borderline features.  Again, the opinions 
obtained in April 1996 recount how the veteran did not meet 
the requisite DSM-IV criteria for a diagnosis of PTSD and 
also questioned the credibility of his symptom presentation 
and stressor accounts.

In April 2000, the veteran was examined by two, board-
certified psychiatrists who reviewed the veteran's three-
volume claims file as well as his VA medical center records.  
He complained of poor sleep due to nightmares, depression, 
suicidal and homicidal thoughts, feelings of worthlessness, 
hearing voices, and avoidance of individuals.  He reported 
stressors in the form of serving in combat in Vietnam, where 
he was subject to incoming hostile and friendly fire.  He 
also reported seeing friends killed and seeing the bodies of 
six children who had been shot by United States soldiers.  

The VA psychiatrists noted the veteran's history of extensive 
treatment for alcoholism, beginning while on active duty.  
The psychiatrists noted past medical evidence significant for 
a family history of alcoholism and mental illness.  The 
psychiatrists noted in-service treatment only for alcohol 
problems and a personality disorder and not for PTSD.  The 
veteran reported he had discontinued alcohol use in December 
1999 and felt better since that time.  The examiners noted 
the veteran's reported symptoms had been in full or partial 
remission since he stopped drinking alcohol three months 
earlier. 

The examiners noted the veteran was "rather vague in 
describing his reactions and feelings" and that his primary 
feeling was one of disgust.  The examiners also noted the 
veteran experienced a normal fear reaction to incoming fire 
but that he did not described physical reactions to any of 
his reported stressors.  The examiners set out the specific 
DSM-IV criteria for a diagnosis of PTSD.  The examiners 
allowed that the veteran experienced some "disagreeable 
feelings" in response to traumatic events but continued to 
note he did not persistently re-experience the alleged events 
such as via recurrent thoughts or dreams, or psychologic or 
physiologic reactivity.  The examiners also determined that 
neither persistent avoidance nor numbing was experienced in 
that he had no inability to recall the events, his social 
interaction was now increasing such as shown by his increased 
attendance at church and that symptoms such as avoidance and 
detachment had lessened with the termination of alcohol use.  
The examiners acknowledged the veteran's complaint of 
insomnia but noted that his dreams were not all of a war 
content, that symptoms such as irritability and difficulty 
concentrating were attributable to alcohol and that the 
veteran did not experience hypervigilance or a startle 
response.  The examiners concluded that the diagnostic 
criteria for a diagnosis of PTSD were not met in the 
veteran's case, rather opining that the veteran's symptoms, 
to include symptoms of psychosis such as auditory and visual 
hallucinations and suicidal and homicidal thoughts, were most 
readily explainable as symptoms of alcoholic hallucinosis.

The April 2000 VA examiners further stated that there was no 
clear link found between the alleged stressors and current 
symptoms or findings and noted the veteran's limited formal 
education and that his, "knowledge and use of psychiatric 
terminology and of DSM IV is unusually high for any lay 
person."  The examiners noted that past psychological 
reports were tainted by apparent malingering.  The examiners 
opined that the veteran's in-service treatment was not for 
PTSD or for psychosis, and that his first psychiatric 
hospitalization was more than one year after service 
discharge.  The examiners noted that from the evidence it was 
not clear that the veteran's alcoholism pre-existed service, 
but stated it had been exacerbated during service.  The 
examiners summarized that the veteran's symptoms were more 
readily attributable to chronic alcoholism and to alcoholic 
hallucinosis than to PTSD.  The examiners also noted the 
veteran's long history of maladaptive behavior and that such 
appeared to be the result of a long-standing, underlying 
personality disorder.  The examiners stated that the 
veteran's initial alcoholism symptoms presented while on 
active duty, but prior to any combat experience.  The 
evidence pointed toward a diagnosis of alcoholism with an 
underlying mixed personality disorder, which existed prior to 
service.

The Board emphasizes that the April 2000 VA examination was 
conducted by two, board-certified psychiatrists, specialists 
in their field, and that those individuals reviewed all three 
volumes of the veteran's claims file, to include records 
citing a diagnosis of PTSD.  The Board finds the resulting 
opinion highly probative in that the April 2000 VA examiners 
identified which PTSD diagnostic criteria the veteran did and 
did not meet under the DSM-IV, and, significantly, did not 
dispute the veteran's combat status or exposure to events 
involving actual or threatened death or serious injury or a 
threat to his physical integrity or the physical integrity of 
others.  Rather, the examiners considered both parts of 
Criterion A relevant to the existence and sufficiency of a 
stressor as met, and opined the veteran did not warrant a 
diagnosis of PTSD based on his failure to meet criteria B, C 
and D, and specified the ways in which the veteran failed to 
manifest such criteria.

The Board acknowledges arguments at one point put forth by 
the veteran's attorney relevant to the accuracy and 
sufficiency of the April 2000 examination report.  The 
veteran and his attorney have argued that he does, in fact, 
experience the criteria that the April 2000 examiners deemed 
were not met.  Given that neither the veteran nor his 
attorney has been shown to possess a degree of medical 
knowledge rendering them competent to diagnose psychiatric 
disabilities, and particularly in light of the veteran's 
persistent lack of veracity in pursuing this claim, the Board 
finds no basis upon which to discount the medical conclusions 
reached by the April 2000 examiners and the majority of other 
evidence of record as to the non-demonstration of certain 
symptomatology.  The veteran's attorney further argued that 
the examination report is not probative because the examiners 
failed to take into consideration all of the medical evidence 
of record, namely VA and private outpatient reports and a 
statement from Dr. Patel originating subsequent to the 
examination date.  The Board emphasizes that the April 2000 
examination report is based on consideration of a 
longitudinal review of the record and that, as discussed 
herein below, any evidence received subsequent to that time 
is not more probative than the April 2000 examination report 
when considered in conjunction with the entire evidentiary 
record and the veteran's credibility.  

A review of the entire evidentiary record shows that, in 
brief, available service records do not include any diagnosis 
of PTSD.  Although there is one entry noting a situational 
reaction, reports of medical examination and history 
subsequent to the veteran's Vietnam service in 1971, and to 
include at discharge from his final service period, fail to 
show any identified psychiatric diagnosis.  The Board also 
notes that records of medical treatment and hospitalization 
dated in the early 1980s do not show a diagnosis of PTSD.  
Also of note are the numerous post-service private medical 
records reflecting that PTSD was not diagnosed, despite the 
veteran's ongoing complaints.  Again, the most consistent 
diagnosis was that of alcohol abuse or dependence, consistent 
with the conclusion reached by the April 2000 VA examiners.  

As previously noted, although reports prepared by Dr. Winston 
and SSA reports note the veteran to have PTSD, the veteran 
several times appeared intoxicated when being examined, and, 
moreover, the private medical evidence does not address how 
the veteran objectively met the DSM criteria for PTSD, nor 
does it identify a verified stressor to which the diagnosis 
may be attributed.  Further, clinical notes from Dr. Winston 
dated subsequent to the above, include note of the veteran's 
Vietnam stressor complaints and symptoms, but, when another 
physician reviewed such in August 1991, PTSD was not included 
in the diagnoses.  Dr. Winston's diagnoses in March 1990, and 
in connection with hospitalization in December 1991, appear 
to be based on the veteran's description of his pertinent 
history and a history of having been diagnosed with PTSD.  
Dr. Winston does not address the veteran's response to the 
purported stressful events or the other DSM criteria 
addressed in detail in several VA examinations of record.  
Dr. Winston, himself, in a summary dated in February 1995, 
notes only a history of PTSD despite the veteran's complaints 
of intrusive thoughts of Vietnam, nightmares and other 
symptoms.  In later hospital records Dr. Winston noted a 
history of PTSD and included PTSD among other diagnoses; 
however, those reports reflect the veteran had been drinking 
at hospital admission.  The Board again stresses that 
conclusions based on examination findings at a time when the 
veteran had been drinking, or when made in connection with 
hospitalization for alcohol intoxication are of less 
probative value than opinions offered based on a full review 
of the record and consideration of examination findings noted 
at a time the veteran was not under the influence of alcohol.

Further, to the extent that the veteran has repeatedly 
provided a history of an in-service shrapnel injury, receipt 
of combat awards, prior diagnosis of PTSD, etc., the mere 
transcription of such history by health care providers does 
not turn such statements into competent evidence as to the 
existence of combat service or verified stressors.  See 
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  See also 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal, op. cit.; and Guimond v. Brown, 
6 Vet. App. 69 (1993) and most recently, Pond v. West, 
12 Vet. App. 341 (1999) where the appellant was himself a 
physician.  In fact, the medical opinions offered based on 
consideration of such incredible history lack probative value 
to establish a diagnosis of service-related PTSD.

The veteran's attorney cited as probative records from Dr. 
Patel, diagnosing PTSD.  Records showing evaluation of the 
veteran by Dr. Patel, in association with Lake Cumberland 
Regional Hospital, do, in fact, include diagnoses of PTSD.  
The reports of hospitalization and evaluation appear to focus 
on the veteran's account of his own history, and on his 
ongoing problems with alcohol, requiring hospitalization on 
multiple occasions.  Dr. Patel later included note only of 
"possible PTSD" in several reports, and, in a letter cited 
by the veteran's attorney, noted only that Dr. Winston and 
himself had previously diagnosed PTSD during hospitalization 
periods where the veteran complained of distressing 
recollections of Vietnam.  Dr. Patel has not provided any 
additional support for a diagnosis of PTSD, such as objective 
symptomatology or explanation as to which and how the PTSD 
diagnostic criteria were met.  In addition, Dr. Patel did not 
attribute PTSD to a verified service stressor.  

The initial PTSD diagnosis in the current record is shown in 
connection with evaluations conducted for SSA benefit 
purposes in 1985.  Notably, the psychiatric report includes 
diagnosis of PTSD despite the psychologic testing indicative 
of conscious malingering.  Thereafter, the veteran 
consistently reported to physicians that he had been 
diagnosed with PTSD in connection with his prior medical 
treatment.  Even assuming that diagnoses of PTSD provided 
based on such history are medically probative, the records 
containing such diagnosis do not include explanation as to 
how the veteran met each of the DSM-IV PTSD criteria as 
required by 38 C.F.R. § 4.125 and do not link PTSD to a 
verified stressful event of the veteran's service.  Such 
summary diagnostic conclusions without explanation in 
accordance with 38 C.F.R. § 4.125, and without benefit of 
review of many more years of medical records, are not as 
probative as the April 2000 report.

Consistent with the April 2000 VA examination findings and 
opinion are reports of VA examination completed in June/July 
1989, February 1991 and April 1996.  As set out in detail 
above, each of those reports reflect full consideration of 
the veteran's report of stressful in-service experiences and 
psychiatric symptoms, but note the veteran's inability or his 
inconsistencies with respect to his description of the 
occurrence and/or impact of such claimed traumatic 
experience.  The medical conclusion reached in connection 
with these examinations was that the veteran did not have 
PTSD, but instead had alcohol dependence, a personality 
disorder and/or borderline intellectual functioning.

Finally the Board notes that subsequent to the April 2000 
examination, the veteran has submitted additional records of 
treatment from September to November 2001, which, although 
they include diagnoses of PTSD, fail to include any 
discussion of how the veteran met the diagnostic criteria and 
also fail to identify any specific, verified stressor to 
which the diagnosis may be attributed.  Also, one private 
report, with diagnoses offered by Dr. Patel and dated in 
October 2001, includes note of the smell of alcohol on the 
veteran's breath at the time of evaluation.  As such, those 
records are not as probative as the April 2000 examination 
discussed above.

The most recent evidence submitted is a private examination 
report dated in February 2002 and prepared by K. Manges, 
Ph.D.  Dr. Manges attached a resume that shows, in part, that 
he is a Diplomate of the American Academy of Experts in 
Traumatic Stress.  Dr. Manges reported review of the 
veteran's records and attached a listing of specific reports 
considered.  Dr. Manges noted that the veteran presented with 
a complicated diagnostic picture, occasionally rambling, 
tangential and circumstantial.  The veteran was noted to 
report incidents with accuracy for dates and to continue to 
talk about related events and persons for the dates mentioned 
unless interrupted, acting as though he had an association 
with the material presented.  Dr. Manges stated that such 
made the presentation appear confused, illogical and non-
sequential.  Dr. Manges stated that such presentation may 
appear to some mental health professionals as a schizo-
affective disorder, but opined it was instead a reflection of 
the veteran's obsession with events in his past, "...with 
which he has excellent recall and difficulty in incorporating 
into a more appropriate conversation."  Dr. Manges noted the 
veteran's serious abuse of alcohol in the past, but stated 
such was currently in remission.  Dr. Manges opined that the 
veteran's abuse of alcohol coupled with a fifth grade 
education would appear to some mental health professionals as 
organic brain syndrome, mental retardation and alcoholism, 
and that although some element of each of those diagnoses was 
correct, the underlying issue in the veteran's case was PTSD.  

Dr. Manges stated that the veteran presented the elements of 
PTSD under the DSM-IV.  Specifically, Dr. Manges noted the 
veteran to have experienced a series of events of a traumatic 
nature in which his own life was repeatedly threatened, 
followed by hospitalizations, suicidal gestures, a 21-year 
history of nightmares, flashbacks, emotional numbing, 
diminished interest and/or participation in significant 
activities, feelings of detachment or estrangement from 
others, difficulty falling or staying asleep, irritability, 
anger outbursts, difficulty concentrating and hypervigilance.  

Dr. Manges cited a particular incident, occurring December 
20, 1971, when a grenade exploded, killing the veteran's 
friend and wounding the veteran, followed by a psychiatric 
hospitalization.  The veteran denied having any substance 
abuse problems at that time in his life.  Dr. Manges also 
noted an incident in February 1972, when the veteran's life 
was in danger and three North Vietnamese were killed, with 
the veteran responding by overdosing with medication.  Dr. 
Manges noted the veteran's repeated re-enlistments to, "get 
back over there and kill as many Viet Cong," as he could.  

Dr. Manges opined that the veteran demonstrates, "with a 
reasonable degree of psychological certainty a Post Traumatic 
Stress Disorder," as a direct consequence of his experiences 
in Vietnam.  Dr. Manges identified the specific triggers or 
stressors as the veteran's work as a scout and the "February 
17, 1972 encounter" but continued to note that as the 
veteran, "was a participant on multiple ambush patrols and 
the subject of enemy fire on more than one occasion, some of 
his trauma is reflective of these other encounters as well."  
Dr. Manges noted the veteran's attempt to cope with the 
residuals of service traumas through the use of alcohol.  Dr. 
Manges summarized that the veteran's PTSD was due to 
encounters in Vietnam, the major stressors being his position 
as scout driver and the February 1972 incident, but that, 
"other encounters including being fired upon by the enemy 
have been melded into memory making one almost 
indistinguishable from another in terms of specific 
stressors."

Dr. Manges addressed the varied diagnoses provided by other 
mental health practitioners, and noted there may have been a 
variety of reasons for the differing diagnoses.  He stated, 

[d]ependent on his substance abuse at the 
time, dependent on the amount of stress 
he was under, dependent on the events 
that surrounded the timing of his seeing 
the other practitioners...would have made 
[the veteran] appear more florid in his 
delusions or trauma reporting.

Dr. Manges concluded that the situation reaction diagnosed 
while the veteran was in Vietnam was the same as the current 
diagnosis of PTSD.  In an addendum dated in March 2002, Dr. 
Manages clarified that the veteran's PTSD was superimposed on 
a personality disorder that pre-existed service.

The Board has also carefully considered Dr. Manges newly 
submitted 2002 report, recognizing that physician's 
credentials with respect to traumatic stress cases, as well 
as the fact that he based his opinion on a review of the 
entire evidentiary record, to include the April 2000 opinion 
and the records considered at the time it was offered.  Dr. 
Manges explains the varying diagnostic picture the veteran 
has presented over the years and cites alcohol use as a means 
to cope with his PTSD rather than as the predominant 
diagnostic entity, and further indicates, in essence, that 
the veteran's alcohol use and reactions to stress could 
explain instances where his reporting was more "florid."  
Unlike the April 2000 opinion, however, Dr. Manges merely 
cited to other evidence in the record and did not address the 
individual criteria requisite to a PTSD diagnosis under the 
DSM-IV or the specific inconsistencies or false statements 
made by the veteran in the course of his historical medical 
treatment with respect to his claimed stressors or his 
symptom presentation. 

Moreover, Dr. Manges attributed the offered diagnosis of PTSD 
to two stressful incidents, one on December 20, 1971, wherein 
the veteran claims to have been wounded at the same time his 
friend was killed, and the other on February 17, 1972, 
wherein the veteran was on an ambush resulting in the death 
of the enemy.  The veteran's report of exposure to such 
incidents, has, however, been determined incredible.  The 
Board here notes that the December 20, 1971, date is 
particularly questionable as service medical entries show 
that from December 10 and throughout December the veteran was 
in a leg cast, using crutches and on only limited duty due to 
a restricted profile.  Also, the Board again emphasizes that 
although efforts were made, official sources have been unable 
to verify the death of a friend of the veteran and he has 
been unable to remember that friend's name.  The evidence 
specifically counters his assertion of having incurred a 
shrapnel wound coincident to the alleged incident and there 
is no credible evidence that he participated in any specific 
ambush attack to include in February 1972; the evidence shows 
only that members of his unit went on such ambushes.  Given 
the veteran's willingness to falsely submit statements and 
documentation in pursuit of this claim for monetary benefits, 
his statements as to individual participation in the 
February 17, 1972, incident and his report of having 
witnessed the death of a friend whose name he cannot recall 
are deemed incredible and such stressors cannot form the 
basis for a diagnosis of service-related PTSD.  

Although Dr. Manges also asserts that the veteran's general 
MOS and circumstances experienced therein have melded into 
one indistinguishable stressor, his opinion in essence links 
a diagnosis of PTSD to specific stressful experiences that 
have not been corroborated and have, in fact, been found to 
lack credibility.  Furthermore, the veteran's lack of 
credibility extends to negate the probity of his account as 
to the impact of his general MOS on his mental status, 
particularly when the remaining evidentiary record is 
considered.  Again the Board emphasizes the veteran's varying 
accounts of service events and outright false statements made 
in connection with his appeal.  Also, the record shows that a 
number of competent medical professionals have considered the 
veteran's assertions, and even accepted his account of combat 
and/or stressful events.  Yet, as discussed above, those 
examiners repeatedly questioned the credibility of the 
veteran's reported response to such alleged stressors.  The 
Board finds the multiple medical opinions specifically 
assessing the unreliability of the veteran's account of in-
service events and the impact of such on his mental status to 
be more probative than the opinion offered by Dr. Manges 
without discussion of the numerous inconsistencies and proven 
false statements made during the pendency of this claim. 

In light of these circumstances, the Board concludes that the 
preponderance of the medical evidence establishes that the 
veteran does not meet the criteria for a diagnosis of PTSD.  

With respect to whether service connection is warranted for 
any other psychiatric disorder, the Board notes that there is 
no in-service diagnosis of schizoaffective disorder or other 
psychosis; nor is there competent evidence of a psychosis 
within the initial post-service year.  Moreover, there is no 
medical evidence linking a current acquired psychiatric 
disorder, other than PTSD, to service.  

Furthermore, the medical evidence shows that the veteran's 
psychotic symptoms have themselves been attributed to 
alcoholism and withdrawal from alcohol use.  Service 
connection has been denied for the veteran's alcoholism.  Any 
further claims based on alcoholism have been referred to the 
RO for action and the Board has no jurisdiction over that 
matter at this time.  

With respect to the veteran's diagnosed personality disorder, 
as noted above, personality disorders are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c).  


ORDER

Service connection for psychiatric disability, to include 
PTSD, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

